Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Restriction
Applicant's election with traverse of Group I (Claims 1-17) in the reply filed on 16 August 2021 is acknowledged.  The traversal is on the ground(s) that since there is a great amount of cross-classification, examination of all claims would be efficient.  This is not found persuasive because classification is not the only search criteria used and the search for a composition would not necessarily result in the method of making that same composition. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
The instant application was filed 25 March 2019. Claims 1-29 are currently pending.  Claims 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 August 2021.  Claims 1-17 are examined on the merits within.

Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claims 6 and 14 recite “wherein said MCTs include C6, C8, C10, C12, and C14.” First, it is unclear what each of C6, C8, C10, C12 and C14 are directed to.  Is this in regards to the number of carbon atoms in the chain or the lipid number?  Clarification is requested.  Additionally, it is unclear if all five triglycerides are present in the composition or if the claim is intended to mean in the alternative, such as selected from the group consisting of C6, C8, C10, C12, and C14.  For examination purposes the claim will be interpreted as the alternative since the specification does not provide examples in which all five triglycerides are present. 

Claim Rejections – 35 U.S.C. 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-7, 9-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (U.S. Patent Application Publication No. 2014/0079785) as evidenced by Tariq et al. (Biomedical Journal of Scientific and Technical Research, 2018).
	Regarding instant claims 1-2, Jensen et al. disclose a composition comprising vitamin D derivatives incorporated as a solid solution or dispersion in lipid nanoparticles.  See abstract.  
	Regarding instant claims 3-4, 9, and 11-12, Jensen et al. disclose Vitamin D as the active ingredient, and lipid nanoparticles comprising a first lipid and second lipid wherein the second lipid is medium chain triglycerides such a capryl/capric triglycerides.  See paragraph [0071].  The first lipid is cholesterol.  See abstract.  Surfactants include lecithin and polysorbate 80.  See paragraph [0082].  The composition includes water, a carrier.  See Examples. 
	Regarding instant claims 5 and 13, the second lipid is in oil form. See abstract.
	Regarding instant claims 6 and 14, the medium chain triglyceride includes capryl/capric triglycerides (i.e., C8 and C10).  See paragraph [0071]. 
	Regarding instant claims 7 and 15, Jensen et al. disclose antibiotics such as Fucidin, clindamycin, erythromycin, and tetracycline.  See paragraph [0009]. Tetracyclines are originally derived from natural products as evidenced by Tariq et al. 
	Regarding instant claim 10, the nanoparticles range from 10-800 nm.  See paragraph [0025]. 
	Regarding instant claim 17, the composition is a sprayable formulation.  See paragraph [0044].
	Thus the instant claims are anticipated by Jensen et al.

Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

9.	Claim(s) 1-17 is/are rejected, under 35 U.S.C. 103 as obvious over Jensen et al. (U.S. Patent Application Publication No. 2014/0079785).
	Regarding instant claims 1-2, Jensen et al. teach a composition comprising vitamin D derivatives incorporated as a solid solution or dispersion in lipid nanoparticles.  See abstract.  
	Regarding instant claims 3-4, 9, and 11-12, Jensen et al. teach Vitamin D as the active ingredient, and lipid nanoparticles comprising a first lipid and second lipid wherein the second lipid is medium chain triglycerides such a capryl/capric triglycerides.  See paragraph [0071].  The first lipid is cholesterol.  See abstract.  Surfactants include lecithin and polysorbate 80.  See paragraph [0082].  The composition includes water, a carrier.  See Examples.
	Regarding instant claims 5 and 13, the second lipid is in oil form. See abstract.
	Regarding instant claims 6 and 14, the medium chain triglyceride includes capryl/capric triglycerides (i.e., C8 and C10).  See paragraph [0071].
	Regarding instant claims 7 and 15, Jensen et al. teach antibiotics such as Fucidin, clindamycin, erythromycin, and tetracycline.  See paragraph [0009]. Tetracyclines are originally derived from natural products as evidenced by Tariq et al.  In the alternative, it would have been well within the purview of the skilled artisan as of the effective filing date to substitute one known antibiotic for another, i.e., natural versus synthetic versus semi-synthetic, since they are functional equivalents. 
	Regarding instant claim 10, the nanoparticles range from 10-800 nm.  See paragraph [0025].
	Regarding instant claim 17, the composition is a sprayable formulation.  See paragraph [0044].

	
Conclusion
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615